DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information about an electrochromic device being made of record in the application.  Applicant has cited over 145 references for consideration.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-8, 10-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Garcia et al. US Patent Application Publication 2017/0219906, of record.
Regarding claim 1 Garcia discloses an electrochromic device (title e.g. 2A-C & 4B) comprising, in the following order: a substantially transparent substrate (e.g. light transmissive substrate 110a or 410a); a stack of interleaved index matching layers (e.g. Bragg reflector 111a or 411a) including a first index matching layer and a second index matching layer (e.g. figure 3 first layers 115 & second layers 117, respectively), the first index matching layer having a higher refractive index than the second index matching layer (paragraph [0096] notes the materials have different indexes with an example of TiO2 SiO2); a first conductive layer (e.g. first transparent conductor layer 102a or 402a); a solid state and inorganic electrochromic stack (e.g. working electrode 104, solid state electrolyte 106 & counter electrode 108; or working electrode 404, insulating layer 418, solid state electrolyte 406 & counter electrode 408); and a second conductive layer (e.g. second transparent conductor 102b or 402b).
Regarding claim 2 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein the first index matching layer (e.g. 115) is a TiOx material layer or an Nb205 material layer (paragraph [0096] “115, 117 may be formed of different ones of TiO2 and SiO2 layers, respectively”).
Regarding claim 3 Garcia discloses the electrochromic device of claim 2, as set forth above.  Garcia further discloses wherein the second index matching layer (e.g. 117) is a silicon oxide layer (paragraph [0096] “115, 117 may be formed of different ones of TiO2 and SiO2 layers, respectively”).
Regarding claim 4 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses it is further comprising a diffusion barrier layer (the instant application, inter alia paragraphs [0047, 0061, 0065-66], notes that an index matching layer can act as a diffusion barrier and particularly notes layers of SiOx, & TiOx as suitable for diffusion barrier layers – since 111/411 are 
Regarding claim 5 Garcia discloses the electrochromic device of claim 4, as set forth above.  Garcia further discloses wherein the diffusion barrier layer (e.g. first of layer 117 closest to 110a or 410a) is located between the substantially transparent substrate (e.g. 110a or 410a) and the first index matching layer (e.g. layer of 115 after first of layer 117 closest to 110a or 410a).
Regarding claim 6 Garcia discloses the electrochromic device of claim 5, as set forth above.  Garcia further discloses wherein the diffusion barrier layer (e.g. first of layer 117 closest to 110a or 410a) is a silicon oxide layer (e.g. paragraph [0096] gives an example of 117 comprising SiO2).
Regarding claim 7 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein each of the first and second conductive layers is a transparent conductive oxide layer (e.g. first transparent conductor layer 102a or 402a & second transparent conductor 102b or 402b).
Regarding claim 8 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein each of the first and second conductive layers (e.g. 102a or 402a & 102b or 402b) is a one of a fluorinated tin oxide layer, an indium tin oxide layer, and an aluminum zinc oxide layer (paragraph [0031] “such as indium tin oxide (ITO) or fluorine doped tin oxide (FTO)”).
Regarding claim 10 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein the first index matching layer (e.g. 115) is a transparent material having a refractive index of greater than about 2.2 (e.g. paragraph [0096] gives an example of TiO2, inherently having the required physical properties as evidenced by the table in the instant application paragraph [0060]).
Regarding claim 11 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein the first index matching layer (e.g. 115) is a transparent material having 2, inherently having the required physical properties as evidenced by the table in the instant application paragraph [0060]).
Regarding claim 14 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses wherein the substantially transparent substrate is soda lime glass (paragraph [0030] discloses first substrate can be made of “glass,” soda lime glass is implicit since glass is defined by The Random House Unabridged Dictionary as “a hard, brittle, noncrystalline, more or less transparent substance produced by fusion, usually consisting of mutually dissolved silica and silicates that also contain soda and lime”).  
Regarding claim 15 Garcia discloses the electrochromic device of claim 1, as set forth above.  Garcia further discloses it is further comprising one or more defect mitigating insulating layers (the instant application, inter alia paragraphs [0048-49], notes that an index matching layer can act as a defect mitigating insulating layer and particularly lists titanium oxide layer – thus one of the 115 layers could be considered a defect mitigating insulating layer).
Regarding claim 16, it is noted that the limitations of claim 16 are contained in the combination of claims 1-2 and 6, as rejected above, and claim 16 is rejected for the same reasons.
Regarding claims 17-20, it is noted the limitations in claims 17-20 are the same as the limitations of claims 7-8 and 14-15, respectively, and claims 17-20 are rejected for the same reasons.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. US Patent Application Publication 2017/0219906, of record, in view of Tatemura et al. US Patent Application Publication 2016/0077257.
Regarding claims 9 and 12-13 Garcia disclose the electrochromic device of claim 1, as set forth above.  Garcia further teaches the combination of the first and second index matching layers are to keep UV light from being transmitted (inter alia paragraph [0088], however Garcia is silent regarding the thicknesses of the thickness of the first and second index matching layers.  Specifically, Garcia does not disclose wherein the second index matching layer has a thickness in a range of about 20 nm to about 30 nm, as recited by claim 9; or wherein the first index matching layer has a thickness in a range of about 5 nm and about 7 nm, as recited by claim 12; or wherein the first index matching layer has a thickness in a range of between 5 nm and 20 nm, as recited by claim 13.
Tatemura teaches a stack of alternating films of high and low indexes on a substrate (abstract figures 1-2) including examples with a first high index layer of TiO2 and a second low index layer of SiO2 (e.g. see Tables 2 & 3) and further teaches a first high index layer having thicknesses (e.g. Tables 2 & 3 layer number 2) of 12.87 nm, which is about the range of 5-7nm and in the range of 5-20nm; and a second low index layer (e.g. Table 2 layer number 4) of 28.04 nm, which is in the range of 20-30nm.  Tatemura provides a motivation to have these thicknesses is to suppress ripple (paragraphs [0110 & In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Garcia establishes the general conditions of the claims.  The benefits of having layers in/about the claimed ranges would be to selectively remove particular wavelengths, i.e. UV wavelength, from the light transmitted through the device.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first and second index matching layers in the electrochromic device as disclosed by Garcia to have the thickness of the first index matching layer about 5 nm and about 7 nm or between 5 nm and 20 nm and/or the thickness of the second about 20 nm to about 30 nm as taught by Tatemura for the purpose of suppressing ripple, and further since discovering the optimum or workable ranges involves only routine skill in the art and one would be motivated to these ranges for the purpose of selectively removing particular wavelengths, i.e. UV wavelength, from the light transmitted through the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellis, et al. international patent document WO94/15247, of record; in regards to a similar device with similar thickness ranges.
Mathew et al. US Patent Application Publication 2018/0173071, in regards to a similar device.
Rozbicki et al. US Patent Application Publication 2018/0095337, of record, in regards to a similar device.
Luten et al. US Patent Application Publication 2017/0102601, in regards to a similar device.
Matarai et al. US Patent Application Publication 2013/0128342, in regards to a similar alternating high index/low index stack with similar thicknesses.
Ishihara et al. US Patent Application Publication 2010/0245991, in regards to a similar alternating high index/low index stack with similar thicknesses.
Knapp US Patent Application Publication 2008/0037128, in regards to a similar alternating high index/low index stack with similar thicknesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.